Citation Nr: 0505418	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-20079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a 
low back disorder.

2.  Entitlement to an increase in a 30 percent rating for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
November 1957.  This case comes to the Board of Veterans' 
Appeals (Board) from RO rating decisions in 1998 which denied 
an increase in a 40 percent rating for a low back disorder, 
denied an increase in a 30 percent rating for PTSD, and 
denied a TDIU rating.


FINDINGS OF FACT

1.  The veteran service-connected low back disorder is 
manifested by no more than severe limitation of motion, 
severe intervertebral disc syndrome, or severe lumbosacral 
strain.  

2.  His service-connected PTSD produces occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.

3.  Based on the combined effects of the service-connected 
low back and PTSD disabilities, the veteran is unable to 
perform gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (2003). 

2.  The criteria for a rating of 50 pecent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).

3.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, the rating decisions, the statements 
of the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

A.  Increased rating for low back disorder

The evidence shows that during the veteran's 1955-1957 active 
duty he injured his back in an airplane crash.  Subsequent to 
service, the VA granted service connection for a low back 
disorder including lumbosacral sprain/strain, and various 
percentage ratings were assigned over the years.  

Medical treatment records from the late 1990s to the 2000s 
show the veteran has been seen periodically for low back 
pain, as well as for other ailments.  

At a March 1998 VA general medical examination, one of the 
conditions noted was degenerative joint disease of the spine.  
At a March 1998 VA spine examination, range of motion of the 
low back included 25 degrees forward flexion, 15 degrees 
backward extension, 15 degrees right and left lateral 
flexion, and 10 degrees of right and left rotation.  The 
examiner noted there was objective evidence of severe  
painful motion.  There was severe lumbar tenderness, mild 
left leg weakness, absent left knee jerk, positive straight 
leg raising on the left, diminished sensation of the left leg 
in the L4 dermatome, and almost absent ankle jerks 
bilaterally.  A CT scan showed degenerative joint disease of 
the lumbar spine and right sacroiliac joint, as well as L4-L5 
disc bulging.  The examiner's diagnosis was low back strain.

In a December 1998 decision, the RO increased the low back 
disability rating from 20 percent to 40 percent.  

At a November 2002 VA examination, the veteran reported he 
had low back pain with occasional numbness of the feet.  The 
examiner noted that a January 2002 CT scan of the lumbar 
spine showed degenerative disc disease with bulging or 
herniated discs, as well as degenerative joint disease.  The 
veteran took medication for back pain, and he had physical 
therapy in July 2002.  He reported he had several acute bouts 
of low back pain in the past year and at times used a cane.  
On examination, range of motion of the low back was 60 
degrees forward flexion, 35 degrees backward extension, 25 
degrees lateral flexion, and 35 degrees rotation.  The 
examiner noted there was objective evidence of mild pain on 
motion, and pain was at the extremes of motion.  There was 
mild lumbosacral muscle spasm and tenderness.  The legs 
showed no weakness.  The straight leg raising test was 
negative.  There were absent ankle jerks.  The diagnosis was 
lumbosacral strain.

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  

The old criteria, in effect prior to September 23, 2002, 
provide for a maximum rating of 40 percent for limitation of 
motion of the lumbar spine, and such is assigned when the 
limitation of motion is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The old criteria provide for a 
maximum rating of 40 percent for lumbosacral strain, and such 
is assigned when the condition is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  The RO has assigned the maximum 
40 percent rating for the low back disability as permitted by 
these codes.  

Under the old criteria, intervertebral disc syndrome is rated 
40 percent rating when severe, with recurring attacks and 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  The evidence fails to show the 
veteran has more than severe (40 percent) intervertebral disc 
syndrome of the low back.  Typical intervertebral disc 
syndrome episodes are at most intermittent, not persistent, 
and related findings were only minimal at the last VA 
examination.  Thus a rating higher than 40 percent is not 
warranted under this code.

Under the new criteria of Code 5293, effective September 23, 
2002, and the new criteria of Code 5243, effective September 
26, 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, a 
40 percent rating is warranted when there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (68 Fed.Reg. 
51454 (2003)).  

With regard to sciatic nerve paralysis, a 10 percent rating 
is warranted for mild incomplete paralysis; a 20 percent 
rating requires moderate incomplete paralysis; a 40 percent 
rating requires moderately severe incomplete paralysis; and a 
60 percent rating requires severe incomplete paralysis with 
marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.  

Under the new rating criteria, effective September 26, 2003, 
a 10 percent rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine is greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or there is vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain) 
and Diagnostic Code 5242 (degenerative arthritis of the 
spine) (68 Fed. Reg. 51454 (2003)).

With reference to the above new rating criteria for spine 
conditions, the evidence shows that the veteran's low back 
disability does not result in "incapacitating episodes" of 
the required duration for a rating of even 40 percent under 
the new criteria for intervertebral disc syndrome.  If rating 
on both orthopedic and neurological impairments, the combined 
rating would not exceed the 40 percent rating currently 
assigned.  While there have been exacerbations of the low 
back condition, there were only moderate abnormalities on the 
last VA examination.  

The weight of the credible evidence demonstrates that the 
veteran's low back disorder is no more than 40 percent 
disabling under either the old or new rating criteria.  As 
the preponderance of the evidence is against the claim for an 
increased rating for a low back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Increased rating for PTSD

In 1994 the Board granted service connection for PTSD, which 
was due to the stressor of an airplane crash in service.  
Shortly thereafter, the RO assigned a 30 percent rating for 
the PTSD, and such evaluation has continued to the present.

A number of medical records from the late 1990s to early 
2000s show the veteran has had regular therapy for 
psychiatric problems and takes prescribed medication.

At a December 1997 VA psychiatric examination, the veteran 
described a fear of airplanes.  He took psychiatric 
medication and attended AA meetings for an alcohol problem.  
On examination, he was relevant, coherent, logical, and 
oriented.  He had no delusions or hallucinations.  His mood 
was tense and he was somewhat depressed.  Memory was 
adequate.  Judgment and insight were fair.  The diagnosis was 
PTSD.  The examiner said the Global Assessment of Functioning 
(GAF) was 60-65.  

In January 1998, the RO denied an increase in the 30 percent 
PTSD rating.

A VA psychiatric examination was started in May 1999 and 
completed after a July 1999 social and industrial survey.  
According to the social and industrial survey, the veteran 
complained of his nervous and other health problems; he was 
retired on disability; and he generally stayed around his 
home and neighborhood.  At the psychiatric examination, he 
appeared adequately groomed.  He was alert and oriented.  His 
mood was anxious and affect was constricted.  Attention, 
concentration, and memory were good.  Speech was clear and 
coherent.  There were no hallucinations.  Insight and 
judgment were fair.  He had good impulse control.  The 
diagnosis was PTSD.  The assigned GAF score was 70.  The 
doctor said that after reviewing the records he did not find 
that PTSD rendered the veteran unemployable, and that the 
most disabling conditon was the back disorder.

In an August 2000 statement, the veteran's private 
psychiatrist, M.A. Cubano, M.D., noted that he had treated 
the veteran for a number of years.  It was noted the veteran 
was retired due to emotional and physical problems.  A 
history of PTSD was noted.  Dr. Cubano said the veteran had 
severe memory problems and was taking daily medication.  The 
doctor said he considered the veteran totally disabled from 
any job.

Under the rating criteria, a 30 percent rating is assigned 
for a mental disorder (including PTSD) when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  

The last two VA psychiatric examinations assigned relatively 
high GAF scores, but the veteran's private psychiatrist 
describes a more serious level of psychiatric disability.  
The veteran receives regular outpatient psychiatric care and 
takes prescribed medication.  A number of the typical 
symptoms listed in the regulation for a 50 percent PTSD 
rating are shown in the examination and treatment reports 
from recent years.  While a VA examiner opined that the 
veteran's PTSD alone does not make him unemployable, there is 
credible evidence that the PTSD is now worse than 30 percent 
disabling.

The evidence as a whole shows that the veteran's PTSD appears 
to be between 30 percent and 50 percent disabling under the 
rating criteria of Code 9411.  The Board notes the rule 
concerning the assignment of the higher of two evaluations 
when warranted by the circumstances (38 C.F.R. § 4.7), and 
the benefit-of-the-doubt rule which is to be applied when the 
evidence is approximately equally divided (38 U.S.C.A. 
§ 5107(b)).  With this in mind, the Board finds that the 
veteran's PTSD is now productive of occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, justifying a higher rating of 50 percent 
under Code 9411.

C.  TDIU rating

A rating of total disability for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet. App. 1 (2001).

In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. §§ 4.16(a), 4.19.  

The veteran's service-connected disabilities consist of a low 
back disability (rated 40 percent) and PTSD (which the Board 
has just rated 50 percent).  The combined rating for these 
two conditions is 70 percent under the combined ratings table 
of 38 C.F.R. § 4.25.  The veteran meets the schedular 
criteria for consideration of a TDIU rating.  

Documents, including the veteran's March 1998 TDIU claim, 
show he has a college education and last worked in 1980 as an 
engineer assistant with a government highway agency.  Before 
that he did construction work.  He retired from his last job 
due to disability.  In 2002, the RO received Social Security 
Administration (SSA) records which show that in 1992 the SSA 
awarded the veteran disability benefits, and it was found 
that he was disabled for SSA purposes as of 1984.  The 1992 
SSA decision by an Administrative Law Judge noted the 
veteran's disabilities were severe low back syndrome, 
generalized anxiety, and a heart disorder.  A subsequent 1992 
SSA document, noting an award of disability benefits, lists a 
primary diagnosis of a severe low back syndrome, and a 
secondary diagnosis of coronary artery disease.

A number of medical records from the 1990s to 2000s show non-
service-connected conditions, such as heart disease and a 
cervical spine disorder, which may not be considered in 
support of a TDIU rating.  On the other hand, recent medical 
records also show significant overall disability from the 
service-connected low back and PTSD disorders.  A VA 
psychiatric examiner opined that the veteran's PTSD did not 
make him unemployable, yet the examiner pointed to the back 
condition as being the most disabling condition.  As noted, 
the low back condition was considered by the SSA as the 
veteran's primary disability.  Certainly non-service-
connected conditions do not help the veteran's potential for 
employment.  However, there is credible evidence to support 
the proposition that, even if he did not have the non-
service-connected conditions, his service-connected disorders 
would prevent him from working at a gainful job on a 
sustained basis.

The Board finds that the evidence is about equally divided on 
the question of whether the veteran's service-connected low 
back and PTSD disorders alone prevent him from working.  
Applying the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that the service-connected 
disabilities prevent gainful employment, and thus a TDIU 
rating is granted.


ORDER

An increase in a 40 percent rating for a low back disability 
is denied.

An increased rating of 50 percent for PTSD is granted.

A TDIU rating is granted.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


